Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent method/apparatus claims 18, 23, 25, 32-34, a position estimation unit that estimates the position of the mobile body based on the observation data items and on the position data items while “observation data items about distance between the plurality of satellites and "N" reception positions at which the "N" receivers receive the signals from the plurality of satellites” is unclear what’s the difference between position and the distances. Based on Applicant’s figure 1, distance between an UAV and a terrestrial reference station is used to measure/monitor this distance, none of the indicated claims include a terrestrial element. Without a terrestrial station, the distance appears only between the mobile body and the satellites which is called pseudoranges. There is no difference between distance and pseudorange and therefore no displacement can be found. There appears no terrestrial reference station found in the dependent 
Applicant also uses words such as “proper” (claim 18, line 20, also found on claims 19. 20 and 32), normal (claim 23, line 24, also found on claims 22 and 33), determining as proper or normal and then calculating a reference point does not impose a claim “limitation” since there is no criteria/threshold set and what is s reference point is not defined.
Applicant needs to amend the claims with a clear definition of the distance, reference point and replaces the words proper/normal with a range, threshold or something commonly used in the art to overcome the indefinite rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov